Exhibit 10.1

 

Change of Control Agreement

 

March 7, 2011

 

JOHN PATRICK O’SHAUGHNESSY
135 NORTH CHURCH STREET
SPARTANBURG, SC 29306

 

Dear Patrick:

 

Advance America, Cash Advance Centers, Inc., a Delaware corporation (the
“Company”), considers it essential to the best interests of its stockholders to
take reasonable steps to retain key management personnel. Further, the Board of
Directors of the Company (the “Board”) recognizes that the uncertainty and
questions that might arise among management in the context of any possible
Change of Control (as defined below) of the Company could result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders.

 

In order to reinforce and encourage your continued attention and dedication to
your assigned duties without distraction in the face of potentially disturbing
circumstances arising from any possible Change of Control, the Company has
determined to enter into this letter agreement (the “Agreement”), which
addresses the terms and conditions of your separation from the Company in
connection with or within two (2) years following a Change of Control (the
“Change of Control Period”). Capitalized words that are not otherwise defined
herein shall have the meanings assigned to those words in Section 11 hereof.

 

1.    Operation of Agreement.    The provisions of this Agreement pertaining to
the terms and conditions of your separation from the Company in connection with
a Change in Control (collectively, the “Severance Provisions”) shall apply only
if a Change of Control occurs during the Effective Period. If a Change of
Control occurs during the Effective Period, the Severance Provisions become
effective on the date of the Change of Control (the “Change of Control Date”).
Notwithstanding the foregoing, if (a) a Change of Control occurs during the
Effective Period; and (b) your employment with the Company is terminated during
the Effective Period, but within twelve (12) months prior to the date on which
the Change of Control occurs; and (c) it is reasonably demonstrated by you that
such termination of employment (i) was at the request of a third party that has
taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or in anticipation of a Change of
Control, then the “Change of Control Date” shall mean the date immediately prior
to the date of such termination of employment. This Agreement will remain in
effect until the later of (x) the last day of the Effective Period; or (y) if a
Change of Control occurs during the Effective Period, the date on which all
benefits due to you under this Agreement, if any, have been paid.

 

2.    Termination of Employment by Reason of Death or Disability.    Your
employment shall terminate automatically if you die during the Change of Control
Period. If the Company determines in good faith that you incurred a Disability
during the Change of Control Period, it may give you written notice, in
accordance with Section 5 hereof, of its intention to terminate your employment.
In such event, your employment with the Company shall terminate effective on the
thirtieth (30) calendar day after your receipt of such notice if you have not
returned to full-time duties within thirty (30) calendar days after such
receipt. If your employment is terminated for death or Disability during the
Change of Control Period, this Agreement shall terminate without further
obligations on the part of the Company other than the obligation to pay to you
or your representative, as applicable, the following amounts:

 

(a)   the Accrued Obligations, which shall be paid to you in a single sum cash
payment no later than the later of (i) fifteen (15) calendar days following the
Date of Termination or (ii) the effective date of the Waiver and Release:

 

(b)   the Pro Rata Bonus, which shall be paid to you in a single sum cash
payment no later than the later of (i) fifteen (15) calendar days following the
Date of Termination or (ii) the effective date of the Waiver and Release; and

 

--------------------------------------------------------------------------------


 

(c)   the Other Benefits, which shall be paid in accordance with the terms and
conditions of such plans, programs, policies, arrangements or agreements.

 

3.    Termination for Cause; Resignation Other Than for Good Reason.    If your
employment is terminated for Cause or you resign for other than Good Reason
during the Change of Control Period, your employment will terminate on the Date
of Termination in accordance with Section 5 hereof and this Agreement shall
terminate without further obligations on the part of the Company other than the
obligation to pay to you the following:

 

(a)   the Accrued Obligations, which shall be paid to you in a single sum
payment within thirty (30) calendar days of the Date of Termination; and

 

(b)   the Other Benefits, which shall be paid in accordance with the terms and
conditions of such plans, programs or policies.

 

4.    Termination as a Result of an Involuntary Termination.    In the event
that your employment with the Company should terminate during the Change of
Control Period as a result of an Involuntary Termination, the Company will be
obligated, except as provided in Section 8 or Section 9 hereof, to provide you
the following benefits:

 

(a)    Severance Payment.    The Company shall pay to you the following amounts:

 

(i)  the Accrued Obligations, which shall be paid to you in a single sum cash
payment no later than the later of (A) fifteen (15) calendar days following the
Date of Termination or (B) the effective date of the Waiver and Release;

 

(ii)  the Pro Rata Bonus, which shall be paid to you in a single sum cash
payment no later than the later of (A) fifteen (15) calendar days following the
Date of Termination or (B) the effective date of the Waiver and Release;

 

(iii)  an amount equal to the product of (A) 2.5 times (B) the sum of (1) your
Adjusted Base Salary plus (2) your Target Bonus, which amount shall be paid to
you in a single sum cash payment no later than the later of (i) fifteen
(15) calendar days following the Date of Termination or (ii) the effective date
of the Waiver and Release;

 

(iv)  if you had previously consented to the Company’s request to relocate your
principal place of employment more than fifty (50) miles from its location
immediately prior to the Change of Control Date, all unreimbursed relocation
expenses incurred by you in accordance with the Company’s relocation policies,
which expenses shall be paid to you in a single sum cash payment no later than
the later of (A) fifteen (15) calendar days following the Date of Termination or
(B) the effective date of the Waiver and Release; and

 

(v)  the Other Benefits, which shall be paid in accordance with the
then-existing terms and conditions of such plans, programs or policies.

 

(b)    Benefit Continuation.    You and your then eligible dependents shall
continue to be covered by and participate in the group health and dental care
plans (collectively, “Health Plans”) of the Company (at the Company’s cost) in
which you participated immediately prior to the Date of Termination through the
end of the Benefit Continuation Period; provided, however, that any medical or
dental welfare benefit otherwise receivable by you hereunder shall terminate to
the extent that you and your then eligible dependents become covered under a
group health or dental care plan providing a comparable benefit. You shall be
eligible to participate in such Health Plans on terms that are at least as
favorable as those in effect immediately prior to the Date of Termination.
However, in the event the Company determines on or prior to the Date of
Termination that (i) the terms of the Company’s Health Plans do not permit you
to participate in those plans (other than pursuant to an election under the
Consolidated Omnibus Budget

 

2

--------------------------------------------------------------------------------


 

Reconciliation Act of 1985 (“COBRA”)) or (ii) your participation in such plans
would cause such plans to fail to meet the requirements for tax-favored group
health plan coverage under the Code, in lieu of your and your eligible
dependent’s coverage and participation under the Company’s Health Plans, the
Company shall pay to you within thirty (30) calendar days of the Date of
Termination a lump sum equal to two (2) times your monthly COBRA premium amount
for the number of months remaining in the Benefit Continuation Period. In
addition, for the purposes of eligibility for COBRA continuation coverage, your
“qualifying event” as defined under COBRA will be the date of loss of coverage
described in this paragraph above.

 

(c)    Outplacement Services.    The Company shall, at its sole expense as
incurred, provide you with outplacement services on such terms and conditions as
may be determined by the Company prior to the Change of Control Date.

 

(d)    Acceleration of Stock Awards.    All your outstanding awards of
restricted stock, stock options, and other equity-based compensation shall
become fully vested and exercisable in full immediately upon the Date of
Termination; provided, however, that any such awards that would be out of the
money as of the Date of Termination may be terminated pursuant to
Section 9(b) hereof. In addition, all your outstanding awards of restricted
stock, stock options, and other equity-based compensation that are not assumed
or substituted with awards of equivalent value in connection with a Change of
Control shall become fully vested and exercisable in full immediate upon the
Change of Control Date.

 

5.    Date and Notice of Termination.    Any termination of your employment by
the Company or by you during the Change of Control Period shall be communicated
by a notice of termination to the other party hereto (the “Notice of
Termination”). The Notice of Termination shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated. The date of your termination of
employment with the Company (the “Date of Termination”) shall be determined as
follows: (i) if your employment is terminated for Disability, thirty
(30) calendar days after a Notice of Termination is received by you (provided
that you shall not have returned to the full-time performance of your duties
during such thirty (30) calendar day period), (ii) if your employment is
terminated by the Company in an Involuntary Termination, the later of the date
specified in the Notice of Termination or five (5) calendar days after the date
the Notice of Termination is received by you, (iii) if you terminate your
employment for Good Reason, five (5) calendar days after the date the Notice of
Termination is received by the Company, and (iv) if your employment is
terminated by the Company for Cause, the later of the date specified in the
Notice of Termination or five (5) calendar days following the date such notice
is received by you. The Date of Termination for a resignation of employment
other than for Good Reason shall be the date set forth in the applicable notice.

 

6.    No Mitigation or Offset.    You shall not be required to mitigate the
amount of any payment provided for herein by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for herein be
reduced by any compensation earned by you as the result of employment by another
employer after the Date of Termination or otherwise.

 

7.    Confidentiality.    You agree to treat all Confidential Information as
confidential information entrusted to you solely for use as an employee of the
Company, and shall not divulge, reveal or transmit any Confidential Information
in any way to persons not employed by the Company at any time from the date
hereof until the end of time, whether or not you continue to be an employee of
the Company, unless authorized in writing by the Company.

 

8.    Code Section 409A.    This Agreement is intended to comply with the
provisions of Section 409A of the Code and this Agreement should be interpreted
accordingly; the parties intend that any payments hereunder that would otherwise
be subject to Section 409A shall be made within the

 

3

--------------------------------------------------------------------------------


 

short-term deferral period provided in the Treasury Regulations adopted pursuant
to Section 409A. Without limiting any of the foregoing and notwithstanding
anything to the contrary contained herein, if you are a “specified employee,” as
defined in Section 409A of the Code, at the time you would otherwise be entitled
to receive any specific payment hereunder, no distributions shall be made with
respect to that specific payment until the earliest date permitted by
Section 409A(a)(2) of the Code. All other payments that do not result in any
additional payments, liability or penalties shall be made as specified.

 

9.    Certain Reduction of Payments by the Company.

 

(a)    Best Net.    Anything in this Agreement to the contrary notwithstanding,
in the event that the independent auditors of the Company (the “Accounting
Firm”) determine that receipt of all payments or distributions in the nature of
compensation to or for your benefit, whether paid or payable pursuant to this
Agreement or otherwise (“Payments”), would subject you to tax under Section 4999
of the Code, the Payments paid or payable pursuant to this Agreement (the “COC
Payments”), including payments made with respect to equity-based compensation
accelerated pursuant to Section 4(d) hereof, but excluding payments made with
respect to Sections 4(a)(i) and 4(a)(ii) hereof (except as provided below), may
be reduced (but not below zero) to the Reduced Amount, but only if the
Accounting Firm determines that the Net After-Tax Receipt of unreduced aggregate
Payments would be equal to or less than one hundred and ten percent (110%) of
the Net After-Tax Receipt of the aggregate Payments as if the COC Payments were
reduced to the Reduced Amount. If such a determination is not made by the
Accounting Firm, you shall receive all COC Payments to which you are entitled
under this Agreement.

 

(b)    Reduced Amount.    If the Accounting Firm determines that Agreement
Payments should be reduced to the Reduced Amount, the Company shall promptly
give you notice to that effect and a copy of the detailed calculation thereof.
Absent manifest error, all determinations made by the Accounting Firm under this
Section 9 shall be binding upon you and the Company and shall be made as soon as
reasonably practicable and in no event later than twenty (20) business days
following the Change of Control Date, or such later date on which there has been
a Payment. For purposes of reducing the COC Payments to the Reduced Amount, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
The reduction of the COC Payments, if applicable, shall be made by reducing the
payments and benefits under the following sections hereof in the following order
and only to the extent necessary to achieve the Reduced Amount:

 

first,

any equity-based awards that would vest and become exercisable in full pursuant
to Section 4(d) hereof and that would be out of the money as of the Date of
Termination shall terminate;

 

 

second,

cash severance payments pursuant to Section 4(a)(iii) hereof shall be reduced;

 

 

third,

payment of the Pro Rata Bonus pursuant to Section 4(a)(ii) hereof shall be
reduced if, and only to the extent, such payment is determined not to be
reasonable compensation for personal services actually rendered by you on or
prior to the Date of Termination;

 

 

fourth,

outplacement services pursuant to Section 4(c) hereof shall be forfeited;

 

 

fifth,

the acceleration of equity based awards pursuant to Section 4(d) hereof shall be
forfeited; and

 

 

lastly,

benefit continuation pursuant to Section 4(b) hereof shall be forfeited.

 

All fees and expenses of the Accounting Firm in implementing the provisions of
this Section 9 shall be borne by the Company. To the extent requested by you,
the Company shall cooperate with you in good faith in valuing services provided
or to be provided by you (including without

 

4

--------------------------------------------------------------------------------


 

limitation, your agreeing to refrain from performing services pursuant to a
covenant not to compete or similar covenant) before, on or after the date of a
change in ownership or control of the Company (within the meaning of Q&A-2(b) of
the Treasury Regulations adopted under Section 280G of the Code (the
“Regulations”)), such that payments in respect of such services may be
considered reasonable compensation within the meaning of Q&A-9 and Q&A-40 to
Q&A-44 of the Regulations and/or exempt from the definition of the term
“parachute payment” within the meaning of Q&A-2(a) of the Regulations in
accordance with Q&A-5(a) of the Regulations.

 

(c)    Subsequent Adjustment.    As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that amounts will have been
paid or distributed by the Company to you or for your benefit pursuant to this
Agreement which should not have been so paid or distributed (“Overpayment”) or
that additional amounts which will have not been paid or distributed by the
Company to you or for your benefit pursuant to this Agreement could have been so
paid or distributed (“Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accounting
Firm, based upon the assertion of a deficiency by the Internal Revenue Service
against either the Company or you that the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, you shall
pay any such Overpayment to the Company; provided, however, that no amount shall
be payable by you to the Company if and to the extent such payment would not
either reduce the amount of taxes to which you are subject under Sections 1 and
4999 of the Code or generate a refund of such taxes. In the event that the
Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
paid promptly (and in no event later than sixty (60) days following the date on
which the Underpayment is determined) by the Company to you or for your benefit.

 

10.    Successors; Binding Agreement.

 

(a)    Assumption by Successor.    The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and to agree to perform its obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform such
obligations if no such succession had taken place; provided, however, that no
such assumption shall relieve the Company of its obligations hereunder. As used
herein, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business or assets as aforesaid which assumes and agrees to
perform its obligations by operation of law or otherwise.

 

(b)    Enforceability; Beneficiaries.    This Agreement shall be binding upon
and inure to the benefit of you (and your personal representatives and heirs)
and the Company and any organization which succeeds to substantially all of the
business or assets of the Company, whether by means of merger, consolidation,
acquisition of all or substantially all of the assets of the Company or
otherwise, including, without limitation, as a result of a Change of Control or
by operation of law. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate.

 

5

--------------------------------------------------------------------------------


 

11.    Definitions.    For purposes of this Agreement, the following capitalized
terms have the meanings set forth below:

 

(a)   “Accounting Firm” has the meaning assigned thereto in Section 9 hereof.

 

(b)   “Accrued Obligations” shall mean all compensation earned or accrued
through the Termination Date but not paid as of the Termination Date, including
base salary, bonus for the prior performance year, accrued but unused vacation,
and reimbursement of business expenses accrued in accordance with the Company’s
business expense reimbursement policies.

 

(c)   “Adjusted Base Salary” means the greater of your base salary in effect
immediately prior to (i) the Change of Control Date or (ii) the Date of
Termination.

 

(d)   “Agreement” has the meaning assigned thereto in the second introductory
paragraph hereof.

 

(e)   “Benefit Continuation Period” means the period beginning on the Date of
Termination and ending on the last day of the month in which occurs the earlier
of (i) the thirty (30) month anniversary of the Date of Termination and (ii) the
date on which you elect coverage for you and your covered dependents under
substantially comparable benefit plans of a subsequent employer.

 

(f)    “Board” has the meaning assigned thereto in the first introductory
paragraph hereof.

 

(g)   “Bonus Opportunity” for any performance year means your maximum cash bonus
opportunity for that year, on the assumption that the Company achieves all
applicable performance targets and that you achieve all applicable individual
performance criteria.

 

(h)   “Cause” shall mean (i) your engaging in willful and continued failure to
substantially perform your material duties with the Company (other than due to
becoming Disabled); provided, however, that the Company shall have provided you
with written notice of such failure within sixty (60) calendar days of the most
recent occurrence and such failure is not cured by you within twenty
(20) calendar days of such notice; (ii) your conviction of, or plea of no
contest to, a felony, other crime of moral turpitude; or (iii) a final
non-appealable adjudication in a criminal or civil proceeding that you have
committed fraud. For purposes of the previous sentence, no act or failure to act
on your part shall be deemed “willful” if it is done, or omitted to be done, by
you in good faith and with a reasonable belief that it was in the best interest
of the Company.

 

(i)    “Change of Control” shall mean:

 

(i)  (A) any “person” within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than George D.
Johnson, Jr., his wife, any of his children, any of his grandchildren, any
trusts of which the foregoing are the sole beneficiaries, any entities owned
solely by the foregoing, and/or the Phifer/Johnson Foundation (collectively, the
“Johnson Group”), is or becomes the beneficial owner within the meaning of
Rule 13d-3 of the Exchange Act, directly or indirectly, of more than thirty
percent (30%) of the combined voting power of the Company’s then outstanding
securities in a single or series of transactions; or (B) the Johnson Group,
separately or together with any other person, is or becomes the beneficial owner
within the meaning of Rule 13d-3 of the Exchange Act, directly or indirectly, of
more than forty percent (40%) of the combined voting power of the Company’s then
outstanding securities in a single or series of transactions;

 

(ii)  during any period of two consecutive years (not including any period prior
to the Effective Date), individuals who at the beginning of such period
constituted the Board and any new directors, whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least three-fourths of the directors then still in office who either were
directors at the beginning of the period or whose election or

 

6

--------------------------------------------------------------------------------


 

nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

(iii)  there occurs a sale of all or substantially all of the assets of the
Company (whether such assets are held directly or indirectly), a reorganization,
merger or consolidation of the Company, or any other corporate transaction
involving the Company (a “Business Combination”), in each case with respect to
which the stockholders of the Company immediately prior to such transaction do
not, immediately after such transaction, own directly or indirectly more than
50% of the combined voting power of the Company or other corporation resulting
from such Business Combination in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the voting
securities of the Company.

 

(j)    “Change of Control Date” has the meaning assigned thereto in Section 1
hereof.

 

(k)   “Change of Control Period” has the meaning assigned thereto in the second
introductory paragraph hereof.

 

(l)    “COC Payments” has the meaning assigned thereto in Section 9 hereof.

 

(m)  “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

 

(n)   “Company” has the meaning assigned thereto in the first introductory
paragraph hereof.

 

(o)   “Confidential Information” shall mean all financial information, trade
secrets, personnel records, training and operational manuals, records,
contracts, lists, business procedures, business methods, accounts, brochures,
handbooks and all other documents relating to the Company or persons doing
business with the Company

 

(p)   “Date of Termination” has the meaning assigned thereto in Section 5
hereof.

 

(q)   “Disability” shall mean your incapacity due to physical or mental illness
as defined in the long-term disability plan sponsored by the Company or an
affiliate of the Company for your benefit and which causes you to be absent from
the full-time performance of your duties.

 

(r)   “Effective Period” shall mean the period commencing on the date hereof and
ending on March 7, 2013; provided, however, that beginning on March 7, 2012 and
on each March 7 thereafter (each such date a “Renewal Date”), the Effective
Period shall be automatically extended for a period of two years beginning on
such Renewal Date, unless at least sixty (60) calendar days prior to such
Renewal Date, the Company shall give notice that the Effective Period shall not
be so extended.

 

(s)   “Good Reason” shall mean the occurrence of any of the following events or
circumstances:

 

(i)  a substantial adverse change in your title, position, offices, authority,
status, the nature of your duties or responsibilities from those in effect
immediately prior to the Change of Control Date, or the position, level, or
status of the person to whom you report.

 

(ii)  a reduction by the Company in your annual base salary, Target Bonus, or
benefits as in effect immediately prior to the Change of Control Date or as the
same may be increased from time to time thereafter, other than a general
reduction in benefits applicable across similarly situated executives within the
Company;

 

(iii)  a failure by the Company to pay you material compensation or benefits
when due including, without limitation, failure by the Company to pay any
relocation expenses or Other Benefits accrued prior to the Effective Date;

 

7

--------------------------------------------------------------------------------


 

(iv)  the relocation of the office of the Company where you are principally
employed immediately prior to the Change of Control Date to a location which is
more than fifty (50) miles from such office of the Company (except for required
travel on the Company’s business to an extent substantially consistent with your
customary business travel obligations in the ordinary course of business prior
to the Change of Control Date); or

 

(v)  any failure by a successor to the Company to assume and agree to perform
this Agreement as contemplated by Section 10(a) hereof or any agreement with
respect to your outstanding equity awards.

 

provided, however, that no event or condition set forth in
subparagraphs (i) through (iii) above shall constitute Good Reason unless
(x) you give the Company written notice of your objection to such event or
condition within sixty (60) calendar days of such event or condition and
(y) such event or condition is not corrected, in all material respects, by the
Company within thirty (30) calendar days of its receipt of such notice; and
provided, further, however, that your mental or physical incapacity following
the occurrence of an event described above in subparagraphs (i) through
(v) above shall not affect your ability to terminate employment for Good Reason
and that your death following delivery of a Notice of Termination shall not
affect your estate’s entitlement to the payments and benefits provided hereunder
upon an Involuntary Termination.

 

(t)    “Involuntary Termination” shall mean, during the Change of Control
Period, (i) your termination of employment by the Company without Cause or
(ii) your resignation of employment with the Company for Good Reason.

 

(u)   “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Section 280G(d)(4) of the Code) of a Payment net of all taxes
imposed on you with respect thereto under Sections 1 and 4999 of the Code and
under applicable state and local laws, determined by applying the highest
marginal rate under Section 1 of the Code and under state and local laws which
applied to your taxable income for the immediately preceding taxable year, or
such other rate(s) as you certify as likely to apply to you in the relevant tax
year(s).

 

(v)   “Notice of Termination” has the meaning assigned thereto in Section 5
hereof.

 

(w)  “Other Benefits” means, to the extent not theretofore paid or provided, any
other amounts or benefits required to be paid or provided to you or that you are
eligible to receive under any plan, program, policy, practice, contract or
agreement of the Company in accordance with such applicable terms at the time of
the Date of Termination. Nothing herein shall prohibit the Company from
changing, modifying, amending, or eliminating any benefit plans prior to the
Date of Termination, with or without prior notice. In all circumstances, the
terms and provisions of any benefits plans will control.

 

(x)   “Overpayment” has the meaning assigned thereto in Section 9 hereof.

 

(y)   “Pro Rata Bonus” means a pro rata portion of your Projected Bonus for the
performance year in which the Date of Termination occurs, calculated based on
the number of days that you are employed in the performance year up through and
including the Date of Termination.

 

(z)   “Projected Bonus” means the portion of your Bonus Opportunity the
Compensation Committee of the Board determines in good faith to be reasonable
compensation for personal services actually rendered by you on or prior to the
Date of Termination. When making such determination, the Compensation Committee
of the Board shall assess actual performance for the partial year up through and
including the Date of Termination relative to the applicable Company and
individual performance targets, with such targets being adjusted to reflect the
partial performance cycle, and shall consider the seasonality of the Company’s
historic performance and

 

8

--------------------------------------------------------------------------------


 

such other adjustments for extraordinary events as the Compensation Committee
deems appropriate.

 

(aa) “Payment” has the meaning assigned thereto in Section 9 hereof.

 

(bb) “Reduced Amount” shall mean $1,000.00 less than the greatest amount of COC
Payments that can be paid that would not result in the imposition of the excise
tax under Section 4999 of the Code.

 

(cc) “Target Bonus” for any year means your total cash target, but not maximum,
bonus for that year, on the assumption that the Company has achieved, but not
exceeded, all applicable performance targets and that you have achieved, but not
exceeded, all applicable individual performance criteria.

 

(dd) “Underpayment” has the meaning assigned thereto in Section 9 hereof.

 

(ee) “Tax Authority” has the meaning assigned thereto in Section 9 hereof.

 

12.    Notice.    For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Board of Directors, Advance America, Cash Advance Centers, Inc., 135 North
Church, Spartanburg, South Carolina 29306, with a copy to the General Counsel of
the Company, or to you at the address set forth on the first page of this
Agreement or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

 

13.    Release.    As a condition to receiving any payments or benefits pursuant
to this Agreement by reason of your death, Disability or Involuntary
Termination, you (or in the case of your death, the executor of your estate)
must execute a waiver and release of claims, including confidentiality and
non-disparagement covenants, substantially in the form approved by the Company
prior to the Change of Control Date (as set forth on Exhibit A attached hereto)
(a “Waiver and Release”), and such Waiver and Release must be delivered to the
Company no later than 60 days after the end of your taxable year in which occurs
the later of (i) the Change of Control Date or (ii) the termination of your
employment with the Company.

 

14.    Arbitration.    Any dispute or controversy arising under or in connection
with this Agreement that cannot be mutually resolved by the parties hereto shall
be settled exclusively by arbitration in Spartanburg, South Carolina under the
employment arbitration rules of the American Arbitration Association before one
arbitrator of exemplary qualifications and stature, who shall be selected
jointly by the Company and you, or, if the Company and you cannot agree on the
selection of the arbitrator, such arbitrator shall be selected by the American
Arbitration Association. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. The parties hereby agree that the arbitrator
shall be empowered to enter an equitable decree mandating specific enforcement
of the terms of this Agreement. Costs and fees of the arbitration will be
divided equitably by the arbitrator between both parties; provided, however,
that in the event that you prevail over the Company in connection with an
arbitration arising out of the breach of this Agreement, the Company shall be
liable for all reasonable attorney’s fees and expenses incurred in connection
with any action for damages or the enforcement of any provision of this
Agreement brought by you.

 

15.    Miscellaneous.

 

(a)    Amendments, Waivers, Etc.    No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing. No waiver by either party hereto at any time of any breach
by the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a

 

9

--------------------------------------------------------------------------------


 

waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement and this
Agreement shall supersede all prior agreements, negotiations, correspondence,
undertakings and communications of the parties, oral or written, with respect to
the subject matter hereof.

 

(b)    Validity.    The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

(c)    Counterparts.    This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

(d)    No Contract of Employment.    Nothing in this Agreement shall be
construed as giving you any right to be retained in the employ of the Company or
shall affect the terms and conditions of your employment with the Company prior
to the commencement of the Change of Control Period.

 

(e)    Withholding.    Amounts paid to you hereunder shall be subject to all
applicable federal, state and local withholding taxes.

 

(f)    Source of Payments.    All payments provided under this Agreement shall
be paid in cash from the general funds of the Company, and no special or
separate fund shall be established, and no other segregation of assets made, to
assure payment. You will have no right, title or interest whatsoever in or to
any investments which the Company may make to aid it in meeting its obligations
hereunder. To the extent that any person acquires a right to receive payments
from the Company hereunder, such right shall be no greater than the right of an
unsecured creditor of the Company.

 

(g)    Headings.    The headings contained in this Agreement are intended solely
for convenience of reference and shall not affect the rights of the parties to
this Agreement.

 

(h)    Governing Law.    This Agreement shall be subject to the laws of the
state of South Carolina, without regard to conflicts of law.

 

*      *      *      *      *

 

10

--------------------------------------------------------------------------------


 

By signing below, you acknowledge that this Agreement sets forth our agreement
on the subject matter hereof. Kindly sign and return to the Company the enclosed
copy of this letter which will then constitute our agreement on this subject.

 

 

 

 

 

 

Sincerely,

 

 

 

 

 

ADVANCE AMERICA, CASH ADVANCE CENTERS, INC.

 

 

 

 

 

By:

/s/ W. Thomas Newell

 

 

Name:

W. THOMAS NEWELL

 

 

Title:

VICE PRESIDENT—LEGAL AND REGULATORY

 

 

 

 

 

 

Agreed to as of this 7th day of March, 2011

 

 

 

 

 

/s/ J. Patrick O’Shaughnessy

 

 

JOHN PATRICK O’SHAUGHNESSY,

 

 

PRESIDENT AND CHIEF EXECUTIVE OFFICER

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WAIVER AND GENERAL RELEASE AGREEMENT

 

This Waiver and Release Agreement (this “Release”) is entered into as of the
date indicated on the signature page of this Release by and between Advance
America, Cash Advance Centers, Inc., a Delaware corporation (the “Company”) and
J. Patrick O’Shaughnessy (“Employee”). Employee has been employed by the
Company, and the parties are entering into this Release because the employment
relationship is ending, without fault or wrongdoing on the part of either the
Company or Employee, who agree as follows:

 

1.    Release.    (a) In exchange for the valuable consideration set forth in
the Change of Control Agreement dated as of March 7, 2011 (the “Letter
Agreement”), between Employee and the Company, the receipt and adequacy of which
are herein acknowledged, Employee hereby agrees to release and forever discharge
the Company and its present, former and future partners, shareholder,
affiliates, direct and indirect parents, subsidiaries, successors, directors,
officers, employees, agents, attorneys, heirs and assigns (the “Released
Parties”), from any and all claims, actions and causes of action (the “Claims”)
arising out of (i) his employment relationship with and service as an employee
of the Company and its affiliates, and the termination of such relationship or
service, or (ii) any event, condition, circumstance or obligation that occurred,
existed or arose on or prior to the date hereof, including, but not limited to
any Claims under the Title VII of the Civil Rights Act of 1964, the
Rehabilitation Act of 1973, the Americans With Disabilities Act of 1990, the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act of 1993, the
California Fair Employment and Housing Act; the California Workers’ Compensation
Act; the California Unruh and Ralph Civil Rights Laws; the California Alcohol
and Drug Rehabilitation Law and any other federal, state or local law, statute,
regulation or ordinance, or law of any foreign jurisdiction, whether such Claim
arises under statute or common law and whether or not Employee is presently
aware of the existence of such Claim. Employee also forever releases, discharges
and waives any right he may have to recover in any proceeding brought by any
federal, state or local agency against the Released Parties to enforce any laws.
To ensure that this Release is fully enforceable in accordance with its terms,
Employee agrees to waive any and all rights to any Claims, whether or not he
knows or suspects them to exist in his favor, which if known to him would have
materially affected his execution of this Release. Notwithstanding the
foregoing, this Release does not apply to Employee’s rights, claims, or benefits
under the Letter Agreement or to Employee’s rights, if any, to payment of
benefits pursuant to any employee benefit plan.

 

(b)   To ensure that this Release is fully enforceable in accordance with its
terms, Employee hereby agrees to waive any and all rights under Section 1542 of
the California Civil Code (to the extent applicable) as it exists from time to
time, which provides:

 

A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have
materially affected his settlement with the debtor.

 

In addition, to ensure that this Release is fully enforceable in accordance with
its terms, Employee hereby agrees to waive any protection that may exist under
any comparable or similar statute and under any principle of common law of the
United States or any and all States.

 

EMPLOYEE UNDERSTANDS THAT, BY SIGNING THIS RELEASE, EMPLOYEE WILL HAVE WAIVED
ANY RIGHT THAT HE MAY HAVE TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST THE
COMPANY AND THE RELEASED PARTIES BASED ON ANY ACT OR OMISSIONS BY THEM UP TO THE
DATE OF SIGNING THIS AGREEMENT.

 

A-1

--------------------------------------------------------------------------------


 

(c)   In further consideration of the payments and benefits provided to Employee
under the Letter Agreement, Employee hereby releases and forever discharges the
Released Parties from any and all Claims that he may have as of the date he
signs this Release arising under the federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Release, Employee hereby acknowledges and
confirms the following: (i) he was advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Release and to have such attorney explain to him the terms of this Release,
including, without limitation, the terms relating to his release of claims
arising under the ADEA; (ii) if Employee is 40 years of age or older as of the
date of execution of this Release, he was given a period of not fewer than 21
calendar days to consider the terms of this Release and to consult with an
attorney of his choosing with respect thereto; and (iii) he is providing the
release and discharge set forth in this Paragraph 1(c) only in exchange for
consideration in addition to anything of value to which he is already entitled.

 

2.    No Legal Claim.    Employee has not commenced any legal action, which term
includes, without limitation, any demand for arbitration proceedings and any
charge, complaint, filing or submission with any federal, state or local agency,
court or other tribunal, to assert any Claim against a Released Party, and
covenants and agrees not to do so in the future with respect to the matters
released herein. If Employee commences or joins any legal action against a
Released Party, Employee agrees that such an action is prohibited by this
Release, and further agrees to promptly indemnify such Released Party for its
reasonable costs and attorneys fees incurred in defending such action as well as
forfeit or return any monetary judgment obtained by Employee against any
Released Party in such action. Nothing in this Paragraph 2 is intended to
reflect any party’s belief that Employee’s waiver of claims under the ADEA is
invalid or unenforceable under this Release, it being the intent of the parties
that such claims are waived.

 

3.    Nondisparagement.    Employee agrees to refrain, except as required by law
or in connection with a judicial proceeding, from making directly or indirectly,
now or at any time in the future, any written or oral statements,
representations or other communications that disparage or are otherwise damaging
to the business or reputation of the Released Parties.

 

4.    Continuing Obligations.    This Release shall not supersede any continuing
obligations Employee may have under the terms of the Letter Agreement or any
other agreement between Employee and the Company.

 

5.    Disclaimer.    Employee hereby certifies that Employee has read the terms
of this Release, that Employee has been advised by the Company to consult with
an attorney of Employee’s own choice prior to executing this Release, that
Employee has had an opportunity to do so, and that Employee understands the
provisions and consequences of this Release. Employee further certifies that the
Company has not made any representation to Employee concerning this Release
other than those contained herein.

 

6.    Governing Law.    This Release will be governed by and construed in
accordance with the laws of the State of South Carolina.

 

7.    Separability of Clauses.    If any provisions of this Release shall be
finally determined to be invalid or unenforceable under applicable law by a
court of competent jurisdiction, that part shall be ineffective to the extent of
such invalidity or unenforceability only, without in any way affecting the
remaining provisions of this Release.

 

8.    Counterparts.    This Release may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

 

9.    Effectiveness.    This Release shall be effective only when it has been
executed by Employee and the executed original has been returned to the Company,
and any applicable revocation period has expired.

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Release to be signed by its duly
authorized officer, and Employee has executed this Release as of the day and
year indicated below Employee’s signature.

 

 

 

ADVANCE AMERICA, CASH ADVANCE CENTERS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

If Employee is 40 years of age or older as of the date of execution of this
Release, Employee shall have the right to revoke this Release during the
seven-day period (the “Revocation Period”) commencing immediately following the
date he signs and delivers this Release to the Company. The Revocation Period
shall expire at 5:00 p.m. Eastern Time on the last day of the Revocation Period;
provided, however, that if such seventh day is not a business day, the
Revocation Period shall extend to 5:00 p.m. on the next succeeding business day.
In the event Employee revokes this Release, all obligations of the Company under
this Release shall terminate and be of no further force and effect as of the
date of such revocation. No such revocation by Employee shall be effective
unless it is in writing and signed by him and received by the Company prior to
the expiration of the Revocation Period at the following address: [INSERT NAME,
TITLE, ADDRESS, PHONE NUMBER, AND FAX NUMBER].

 

I HAVE READ AND AGREE
TO THIS RELEASE:

 

 

 

 

 

Name:

 

 

Date:

 

 

 

A-3

--------------------------------------------------------------------------------